department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address te_ge eo examinations ms dal commerce street dallas tx date employer_identification_number person to contact id number contact numbers telephone fax certified mail - return receipt requested dear in a determination_letter july 20xx you were held to be exempt from federal_income_tax under sec_501of the internal_revenue_code the code based upon recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s_corporation income_tax return for the year s ended december 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person whose name telephone number shown at the beginning of this letter sincerely nan downing director eo examinations internal_revenue_service department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a name of ‘taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx december 20xx legend org -- organization name co-2 - companie sec_1 xx - date state -- state ra - ra cco-1 event-1 event-2 - event issue does org meet the requirements for exemption under sec_501 as a community service_organization does org meet the requirements for exemption under sec_501 as a private club facts org org was incorporated as a non-profit corporation in december 20xx in the state of state in february 20xx org applied for exemption of federal income taxes under internal_revenue_code sec_501 as a social_welfare_organization the application_for exemption was signed by ra principal of co-1 developer of the co-2 as part of its’ application_for exemption form dated february 20xx org stated that org was formed to promote the common good and general welfare of the residents in the co-2 and the general_public through civic betterments and social improvements by providing recreational activities as well as other services to the residents and visitors of the co-2 org receives funding from two sources the first source_of_income is from an assessment made towers this assessment is equal to one at the time of sale of any residential unit in the fourth of one percent the assessment is made on original sales and subsequent sales of units the second source_of_income is from returns on investments during the years under examination the organization reported dollar_figure in 20xx12 and dollar_figure in 20xx12 this represents and of total returns respectively during 20xx the program activities consisted of events planned and hosted by org these events were a winter holiday event a wine cheese event a movie night event a event-1 and a event-2 these events were basically theme parties the purpose of each event was to provide an opportunity for the residents of the towers to comingle and enjoy food and refreshments provided by org live music was provided by org during at least one of the events while all of the residents of the towers were invited to the events the general_public was not invited the direct costs of the six events totaled dollar_figure indirect_costs of these events including contract management on-sight management and supplies were dollar_figure the total program activity costs were dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -1- fotm a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx december 20xx law sec_501 provides for an exemption of federal income taxes for social_welfare_organization operated exclusively for the promotion of social welfare reg c -1 a states in general a civic_league_or_organization may be exempt as an organization described in section c if-it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare reg c -1 a i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community revrul_74_99 1974_1_cb_132 states in part one misconception generated by revrul_72_102 is that the ruling appears unqualifiedly to equate a housing development with the term community within the meaning of sec_501 of the code thereby giving rise to the implication that any housing development may qualify as a community for exemption purposes regardless of any other attendant facts and circumstances in the case revrul_72_102 is hereby modified to reject its apparent acceptance of such a narrow definition of community for purposes of sec_501 a community within the meaning of the sec_501 of the code and the regulations is not simply an aggregation of homeowners bound together in a structured unit formed as an integral part of a plan for the development of a real_estate subdivision and the sale and purchase of homes therein although an exact delineation of the boundaries of a community contemplated by sec_501 is not possible the term as used in that section has traditionally been construed as having reference to a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof sec_501 provides for an exemption of federal income taxes for clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities or which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder reg c -1 provides in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_income including investment_income from sources outside of their form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx december 20xx membership without losing their exempt status within thi sec_35 percent amount not more that percent of the gross_receipts should be derived from the use of the social club’s facilities or services by the general_public thus a social_club may receive investment_income up to the full percent amount of gross_receipts taxpayer position conclusion during the year under examination 20xx12 org hosted events for the residents of the co-2 on six occasions these events were for the benefit of the residents members of the general_public including people in the immediate vicinity were not invited or welcome code sec_501 provides for an exemption for community service organizations primarily engaged in promoting in some way the common good and general welfare of the community the question becomes what makes up the community revrul_74_99 1974_1_cb_132 rejects the narrow definition of community found in revrul_72_102 that equates a housing development with a community and substitutes the broader definition that has traditionally been construed as having reference to a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof for purposes of code sec_501 the residents of the community because only residents of the towers are invited and allowed to attend the events and no members of the general_public are allowed this organization does not serve a community as defined for purposes of this code section as such the organization does not meet the requirements for exemption under this code section towers do not constitute a the possibility that this organization could meet the requirements for exemption as a social_club under sec_501 was considered all of this organization’s activities are directed towards the pleasure and entertainment of the residents all of the activities include commingling and fellowship in public areas of the residential towers these activities typically include live music food and beverages for the benefit of the residents and inherently are a social forum entertainment comes in the form of movies or live music during the 20xx12 year there was no income from nonmember use of facilities and investment_income totaled approximately and _ percent of the total revenues this is within the limitations provided by pl form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx december 20xx during the examination it was observed that substantially_all of the organization’s activities were for the purposes of pleasure and recreation less than _ percent of the total revenue was from investment_income and nonmember sources assessments related to the sale of condominiums made up more than _ percent of total revenue in each year at no point was did any income inure to the benefit of private shareholders it was concluded that the organization does qualify for exemption under sec_501 form 886-arev department of the treasury - internal_revenue_service page -4-
